Title: To James Madison from John McKnight, 11 June 1813 (Abstract)
From: McKnight, John
To: Madison, James


11 June 1813, “Middleway Jefferson County Vga.” “On the 20th. Day of June 1806 I was appointed a Midshipman in the Navy of the United States, my Warrant I am still in possession of, I was, in July 1807 (that being a short time after the attack upon the U. States Frigate the Chesepeak) ordered to repair to Norfolk and place myself under the Command of Commodore Decatur, which was out of my power, owing to my being verry il at that time, of a Billious complaint, as soon as I recovered, I repaired to the City of Washington and received orders to repair immediately to New York and report myself to Commodore Rodgers, which I done, with a determination to make use of every species of good conduct in order to become a Shining Star in the American Navy, after being at the Navy-Yard a few Days, I solicited the Commodore’s permission to go over to New York, which I obtained, and in trying my activity on one of the Vessels which lay at that place, I received a fall which injured me so much, that I Knew it would be a Considerable length of time before I would be able to do my duty altho’ I could walk about, being then only 15 years old it disheartened me so much that I determined to get home if possible with an intention if I did recover, to return and informed the Secretary of the circumstance, when to my great mortification I received a letter from him informing me that there were no more necessity for my services in the Navy of the U States, I then determined that if my Country ever really demanded my services, to tender them, with a hope that they would be accepted of. I should have done so at an earlier period but was verry much hurt by a Bullet thrown by Mr. Swearingen, one of the Gentlemen who were employed in purchasing horses for the U States Cavalry, Lieutenant John Packett, who lived in my Fathers Family for several years, was present at the time and saw the wound, But thank God I have recovered and think my life was preserved to be of service to my Country, and I only wish that you Sir will permit me to place my self under the Command of one of our Gallant Naval Commanders, and if we should come in contact with some of the D—d Tyrants of the Ocean, and my conduct in the contest should merit a continuance in office, that you Sir will sanction it, I hope Sir, that you will inform me as soon as possible, whether my letter meets your approbation or not, I humbly beseech that Omnipotent being who holds in his hands the destinies of all man-kind that it may.”
Adds in a postscript: “I should be verry happy Sir, provided my letter meets your approbation, to be ordered where there is the greatest probability of a fight. As fame is the object of my pursuit, I wish to have an opportunity of distinguishing myself as soon as possible or of falling in a Glorious cause without which I cannot rest.”
